 1

 2
                                     UNITED STATES DISTRICT CCOURT
 3

 4                                            DISTRICT OF NEVADA

 5

 6   TONY ALLEN PRESSLER,                             )   Case No.: 3:19-CV-00494-RCJ-WGC
                                                      )
 7                                                    )   ORDER ADOPTING AND ACCEPTING
                                Plaintiff,            )   REPORT AND RECOMMENDATION OF
 8                                                    )   UNITED STATES MAGISTRATE JUDGE
     vs.                                              )   (ECF NO. 9)
 9                                                    )
     NEVADA DEPARTMENT OF PUBLIC                      )
10                                                    )
     SAFETY, et al.,                                  )
11                                                    )
                                Defendant.            )
12                                                    )

13

14             Before the Court is the Report and Recommendation of United States Magistrate

15   Judge William G. Cobb (ECF No. 9 1) entered on December 12, 2019, recommending
16
     that the Court grant Plaintiff’s IFP Application (ECF No. 1) and Second Motion to Amend
17
     Complaint (ECF No. 5). No objection to the Report and Recommendation has been
18

19   filled.

20             This action was referred to Magistrate Judge Cobb under 28 U.S.C. §
21
     636(b)(1)(B) and Local Rule IB 1-4 of the Rules of Practice of the United States District
22
     Court for the District of Nevada.
23
               The Court has considered the pleadings and memoranda of the parties and other
24

25   relevant matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.

26

27

28             1   Refers to Court’s docket number.



                                                           1
 1          IT IS HEREBY ORDERED that Magistrate Judge Cobb’s Report and
 2
     Recommendation (ECF No. 9) entered on December 12, 2019, is ADOPTED and
 3
     ACCEPTED.
 4

 5
            IT IS FURTHER ORDERED that Plaintiff’s IFP Application (ECF No. 1) is

 6   GRANTED. Plaintiff is required to pay, through NDOC, an initial partial filing fee in the
 7   amount of $12.20 (20 percent of $61), within thirty days of the entry of this order.
 8
     Thereafter, whenever Plaintiff’s prison account exceeds $10, he is required to make
 9
     monthly payments in the amount of 20 percent of the preceding month’s income
10

11   credited to his account until the full $350 filing fee is paid.

12          IT IS FURTHER ORDERED that Plaintiff’s Second Motion to Amend (ECF No. 5)
13
     is GRANTED. The Clerk of the Court shall enter the Amended Complaint (ECF No. 5-
14
     1).
15
            IT IS FURTHER ORDERED that the First Motion to Amend (ECF No. 3) is
16

17   DENIED AS MOOT.
18          IT IS FURTHER ORDERED Defendant The State of Nevada and Nevada
19
     Department of Investigation/NDI is DISMISSED WITH PREJUDICE.
20
            IT IS FURTHER ORDERED that Claims for damages against state officials Steve
21

22   Smith and Tim Roabe in their official capacities for damages are DISMISSED WITH

23   PREJUDICE.
24
     ///
25
     ///
26
     ///
27

28   ///



                                                        2
 1        IT IS FURTHER ORDERED that the remaining claims and parties are
 2
     DISMISSED WITH LEAVE TO AMEND.
 3
          IT IS SO ORDERED.
 4
                                           Dated this 27th day of December, 2019.
 5

 6

 7
                                           ROBERT C. JONES
 8
                                           Senior District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                              3
